The respective attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, entered November 6, 1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on December 10, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, providing further that: (1) defendant waives all present arrears up to December 10, 1975; (2) defendant will *540withdraw the Family Court proceeding, Docket Number F 6045/75; and (3) plaintiff will henceforth pay support as directed by the order appealed from, but may move to reduce the amount of support in six months predicated upon defendant finding a job within said time period and, in the absence of finding a job, a showing of a good faith effort to find a job; in the event defendant finds a job, she shall notify plaintiff immediately so that he may move to adjust support payments at that time. In accordance with the foregoing, the appeal is deemed withdrawn, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.